Opinion bt
Rice, P. J.,
The fact that both parties to the instrument under which William Fry entered and occupied the Clinger premises testified that the house was not rented to the former and that no rent was reserved or paid is not conclusive of the question upon which this case turns. The contract was in writing and, although lost, its contents were satisfactorily proved. Therefore, the court was clearly right in holding, that it was its province, and not that of the witnesses, to construe it. Nor is the fact, that, in the instrument itself, the parties speak of it as a lease, conclusive of the question for decision, although it unquestionably aids in the construction. In estimating the language which is necessary to constitute a lease the form of words does not control. It is not necessary that the word “lease” should be used. Whatever is equivalent will be equally available. If the words assume the form of a license, covenant or agreement, and the other requisites of a lease are present, they will be sufficient: 2 Lewis’s Blaekstone, 140, note by Sharswood; 2 Thomas’s Coke, 403, note; Moore v. Miller, 8 Pa. 272, 283. “ These requisites are a term of years with a certain beginning and ending granted by the lessor to the lessee: ” Bussman v. Gfanster, 72 Pa. 285. What essential of a valid lease of the house and garden is lacking in the agreement between these parties set forth in the finding which is the subject of the eleventh assignment of error? There was (1) a grant of the use of specifically described property, namely, the house and garden; (2) for a certain term, namely, for one year from April 1,1894, provided the grantee should comply with the terms of the agreement ; (3) in part consideration for certain services to be rendered by him. There is nothing in the instrument to show that Fry was not to have exclusive possession of the house and garden, and, if he complied with the terms of the agreement, he was as secure in his possession during the term as if the technical words, “ demise, lease and to farm let ” had been used. The conditions upon which alone he could be removed were thus expressed ; “ but should he refuse at any time to comply with the agreement, then he is to remove from off the premises inside of *210fifteen clays after such refusal, and a legal notice is given by the said D. Clinger .... and should the said William Fry continue on the said premises after the expiration of this lease, then this lease to continue in full force for another year, and so on from year to year until a legal notice is given for such removal.” All this is inconsistent with the idea that he occupied the house and garden as a mere servant or bailiff. See Mitchell v. Com., 37 Pa. 187. So far as possession of these was concerned he had all the rights of a tenant for years. A lease of these premises was not inconsistent with the contract of hiring. Both could be incorporated in one instrument. It is a question of intent. All that need be said as to the supposed repugnancy of the two contracts is well expressed thus in the opinion of the court below: “We know of no reason why the owner of a farm may not lease any part thereof and retain possession of the balance. He may rent one field and keep another. He may lease the stable and give possession to the lessee. So he may lease the house and garden and retain possession of the balance of the farm. That is what, according to the agreement was done in this case.”
We come then to the question as to the reservation and payment of rent. Aside from the use of the house and garden, Frey was to receive for his services $12.00 per month for the year; five hundred weight of pork fattened; twenty-five bushels of potatoes; one half of the fruit; one half of the butter; and one half of the turkeys and chickens that were raised on the farm; and the court has found as a fact, that “ Clinger would not have paid any more to Fry if he had not occupied the house.” But would Fry have agreed to work for the compensation above referred to, if he had not been granted the use of the house and garden? He says not. So that a finding, that the parties meant that Fry was to have the use of the house as a gratuity, in addition to what they both understood to be his full compensation, would have been wholly unwarranted. Neither the written agreement nor the parol testimony — -assuming it to be competent — shows that the minds of the parties ever met on any such proposition. The court has found, upon uncontradicted evidence, that the “ yearly value ” of the house and garden was $30.00, and under the contract Fry was to have the use of these premises “ in addition to the other compensation for services to *211be rendered.” The only reasonable construction of this clause is, that the use of the premises entered into, and formed part of, his compensation. As he occupied them for two years and rendered the services, the court correctly held that he paid the rent by his services, and thereby gained a settlement under clause III., sec. 9 of the Act of June 13, 1836, P. L. 539. Under the poor laws a settlement cannot be gained by leasing alone, .there must also be the payment of rent, but this need not be paid in money; it may be paid in money’s worth, — labor or other equivalent: 2 Bl. Com. 41; Jackson & Gross, L. & T. 22; Laporte v. Hillsgrove, 95 Pa. 269; Spring Twp. v. Walker Twp., 1 Pa. Superior Ct. 383. Hence, where an operative was engaged by the month at certain money wages and a house and garden “ into the bargain, ” it was held, that by living in the house for one whole year, it being of the yearly value of 110.00, and rendering the services for which he was hired, he gained a settlement: Beaver v. Hartley, 11 Pa. 254. See also the English cases cited in the opinion of Judge Burnside. Notwithstanding the very earnest argument of appellants’ cou nsel, we are of opinion that the facts of this case, as found by the court below, fairly bring it within the principle applied in Beaver v. Hartley, and ever since recognized.
As to the conclusiveness of the findings of fact, where there is competent evidence to support them we need only refer to some of our own cases: Spring Twp. v. Walker Twp., 1 Pa. Superior Ct. 383; Lunacy of Christy, 2 Pa. Superior Ct. 259 ; Elderton v. Plum Creek, 2 Pa. Superior Ct. 397; Overseers v. Overseers, 4 Pa. Superior Ct. 570-573 ; Edenburg v. Strattanville, 5 Pa. Superior Ct. 516 ; Cumberland Co. v. Overseers, 7 Pa. Superior Ct. 303.
The order is affirmed and the appeal dismissed at the costs of the appellants.